DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.

Disposition of the Claims
Claims 16-21, 23-27, 29-36 are pending. Claims 22, 28 are cancelled. Claim 34 is withdrawn. Claim 36 is new.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16-20, 24-26, 31-32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record) in view of Cado et al. (US20130155373A1, cited on record), Kaneko et al. (US6713170B1, cited on record).
Independent claim 16, Ayguavives teaches an ophthalmic lens ([0050] “an at least partly tinted substrate means a substrate, preferably an ophthalmic lens”) comprising: 
a transparent substrate with a front face and a rear face ([0059] “collection of ophthalmic lens pairs according to the invention is generally characterized by the fact that within the same lens pair each lens comprising a substrate having a front face and a rear face is provided on its front face”), the rear face being successively coated with a hard-coat ([0081] “The antireflection coatings may be deposited onto substrates that have been previously coated, that is to say substrates, the faces of which are provided with one or more functional coating(s)”, also in [0082, 0087-0088] “functional coatings are well known and they may comprise as an example impact resistance, an abrasion-resistant coating”, Examiner note – the substrate faces or in particular rear face includes one or more functional coating such as a hard-coat, in this case impact resistance, an abrasion-resistant coating), and a multilayered antireflective coating ([0059] “its rear face with an antireflection coating”) comprising a stack of at least one layer A having a refractive index nA less than 1.55, and of at least one layer B having a refractive index nB greater than or equal to 1.55 ([0071, 0072], e.g. see Table 1, “suitable antireflection coatings to be used in the present invention do consist in a stacking of dielectric material alternating layers having either a high refractive index  e.g. ZrO2 (n≥1.55) or a low refractive index e.g. SiO2 (n<1.55).”, [0072-73]), 
the multilayered antireflective coating has been deposited by sputtering ([0077], note that it is held that “The methods for depositing the antireflection coating layers may be any method known, such as vapor deposition, optionally ion beam assisted vapor deposition, ion beam sputtering”, see e.g. MPEP §2112.02), and 
wherein the ratio (sum of the physical thicknesses of the layers having a refractive index less than 1.55 in the multilayered antireflective coating / sum of the physical thicknesses of the layers having a refractive index equal to or greater than 1.55 in the multilayered antireflective coating) is less than 0.9 ([0074] “the ratio (total physical thickness of the low refractive index layers)/(total physical thickness of the high refractive index layers) ranges from 0.6 to 1.2”. Examiner note – the range provided meets the 0.9 ratio of the thicknesses).
Ayguavives does not explicitly disclose that the hard-coat has a refractive index less than or equal to 1.6, and 
that the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o.
In an analogous optics field of endeavor, however Cado further teaches an optical article comprising on its rear face, and optionally on its front face, an antireflective coating ([0003]), wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o ([0041] “The mean reflection factor between 290 and 330 nm, noted Rm-UV1 can be defined by analogy, which corresponds to the mean spectral reflection between 290 and 330 nm. According to the invention, this factor may be measured at an angle of incidence that may range from 30o to 45o”. [0045-0046]” the antireflective coating deposited onto the rear face of the substrate is such that: the mean reflection factor RUV on said rear face between 280 nm and 380 nm, weighted by the function W(λ) defined according to the ISO 13666:1998 Standard, is lower than 5%, for an angle of incidence of 30o and for an angle of incidence of 45o. For these angles of incidence, it is preferably lower than or equal to one of the following values: 4.5%, 4%, 3.5%, 3%, 2.5%, 2%, 1.5%”. Examiner note - Even that the angle of incidence provided is for 30o and 45o, it would be obvious in the design to include 35o, as disclosed in [0045] “having an angle of incidence on the lenses ranging from 30 to 45 degree, and its preferred characteristics are described hereunder” for the purpose of “especially designed to minimize the reflection towards the eye of the ultraviolet radiation”).
Therefore, Cado teaches wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean reflection factor Ruv on the rear face in the range 280 nm to 380 nm, weighted by the W(X) function defined according to the ISO 13666:1998 standard, is less than or equal to 5% for an angle of incidence of 35o as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado,[0049]).
Further, Kaneko teaches a hard-coat having a refractive index less than or equal to 1.6 (Col. 2; 66-Col 3;1:2]: “These transparent hard coating materials can be cured by irradiation with UV light or heating to form a transparent cured film having a refractive index of 1.48 or less”. Examiner note – the hard coating is 1.48, is less than 1.6 meets the claim. [Col. 8;61:67-Col. 9;1:8] “a transparent hard coating material of the present invention having a refractive index lower than the refractive index of a substrate such as a plastic film or glass as mentioned above may be applied on the substrate to form a layer. The refractive index of the cured layer must be lower than that of the substrate, approximately 1.48 or less, more preferably 1.42 or less, most preferably 1.38 or less”). 
Therefore, Kaneko teaches that a hard-coat has a refractive index less than or equal to 1.6 as it enables a good transparency and a refractive index, so that these materials can be applied on glass lenses, plastic lenses, glass plates, transparent plastic plates, transparent plastic films, surface of display screens such as cathode ray tubes or liquid crystal displays, color filters and the like to form a coating layer (film) with a good antireflection property ([Col. 14; 60:67]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt the hard-coat layer of Ayguavives to have a refractive index less than or equal to 1.6 according to teaching of Kaneko for the purpose of having a good transparency and a refractive index, so that these materials can be applied on glass lenses, plastic lenses, glass plates, transparent plastic plates, transparent plastic films, surface of display screens such as cathode ray tubes or liquid crystal displays, color filters and the like to form a coating layer (film) with a good antireflection property (Kaneko, [Col. 14; 60:67]).

Claim 17, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2%.  
Ayguavives does not explicitly disclose wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2%.
However, Cado further teaches wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2% ([0045] “the antireflective coating deposited onto the rear face of the substrate is such that: [0046] the mean reflection factor R.sub.UV on said rear face between 280 nm and 380 nm, weighted by the function W(λ) defined according to the ISO 13666:1998 Standard, is lower than 5%, for an angle of incidence of 30o and for an angle of incidence of 45o. For these angles of incidence, it is preferably lower than or equal to one of the following values: 2%, 1.5%. Examiner note - Even that the angle of incidence provided is for 30o and 45o, it would be obvious in the design to include 35o, as disclosed in [0045] “having an angle of incidence on the lenses ranging from 30 to 45.degree., and its preferred characteristics are described hereunder” for the purpose of “especially designed to minimize the reflection towards the eye of the ultraviolet radiation”). 
Therefore, Cado teaches wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2%, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean light reflection factor on the rear face in the visible region Rv, defined between 380 and 780 nm in the ISO 13666:1998 standard, is less than or equal to 2% as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado, [0049]).

Claim 18, Ayguavives, Cado, Kaneko combination teaches the invention of claim 17, wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2%.
Ayguavives does not explicitly disclose wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2%.
However, Cado further teaches wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2% ([0045] “the antireflective coating deposited onto the rear face of the substrate is such that: [0046] the mean reflection factor R.sub.UV on said rear face between 280 nm and 380 nm, weighted by the function W(λ) defined according to the ISO 13666:1998 Standard, is lower than 5. For these angles of incidence, it is preferably lower than or equal to one of the following values: 2%, 1.5%). 
Therefore, Cado teaches wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2%, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 0.90o to 2% as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado,[0049]).
  
Claim 19, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, wherein the multilayered antireflective coating has a hue angle ranging from 275o to 325o at an angle of incidence of 15° (Ayguavives; [0040] “Preferably, for a hue angle (h) ranging from 220o to 300o and a hue angle (h) ranging from 310o to 30o, the antireflection coating luminous reflection factor Rv1 for the first paired lens (coating with a strong residual color) and the antireflection coating luminous reflection factor Rv2 for the second paired lens (coating with a low residual color) are such as Rv1<Rv2”. [0104-0109] “The reflection factors were measured according to the ISO8980-4 standard. The angle of incidence was 15o”).  
Claim 20, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, wherein a chroma of the multilayered antireflection coating is less than 15 for an angle of incidence of 15° (Ayguavives; [0062] ““the weakly colored antireflection coating must have a chroma value C*2≤ 15, preferably ≤ 14, more preferably ≤ 12 and even more preferably ≤ 10”. “[0109] The reflection factors were measured according to the ISO8980-4 standard. The angle of incidence was 15o. Examiner note - [0110], Table II, weak pink C*, 10.8).  

Claim 24, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, wherein layer A comprises at least one oxide chosen from silicon oxides and mixtures of silicon oxides and aluminum oxide (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, low refractive index layers are formed of SiO2”. Examiner note – the layer A for the low refractive index contains Silicon oxides e.g. SiO and mixtures and aluminum oxide e.g. Al2O3 such as mentioned above and preferably SiO2).  

Claim 25, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, wherein layer B comprises at least one material selected from the group consisting of zirconia (ZrO2), titanium dioxide (TiO2), tantalum pentoxide (Ta205), niobium oxide (Nb205), alumina (A1203), praseodymium oxide (Pr203), praseodymium titanate (PrTiO3), silicon nitride (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, high refractive index layers are formed of ZrO2”. Examiner note – the layer B for the high refractive index discloses materials such as TiO2, ZrO2, Al2O3 above and preferably ZrO2).  
Claim 26, Ayguavives, Cado, Kaneko combination teaches the invention of claim 25, wherein layer B comprises Si3N4 (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, high refractive index layers are formed of ZrO2”. Examiner note – the antireflection stack materials disclose materials such as Si3N4. Does not explicitly say it is for the high refractive layer B, however is known that Silicon nitride has a higher refractive index of more than 1.55, as looked in database for the specific material for such reference only https://refractiveindex.info/?shelf=main&book=Si3N4&page=Luke).

Claim 30, Ayguavives, Cado, Kaneko combination teaches the invention of claim 17, wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2%.  
Ayguavives does not explicitly disclose wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2%.
However, Cado further teaches the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2% (Cado; [0046] the mean reflection factor is lower than 5%, for an angle of incidence of 30o and for an angle of incidence of 45o. For these angles of incidence, it is preferably lower than or equal to one of the following values: 2%, 1.5%)
Therefore, Cado teaches wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2%, as it enables the design to minimize the reflection towards the eye of the ultraviolet radiation ([0049]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the multilayered antireflective coating wherein the mean light reflection factor on the rear face in the visible region Rv is ranging from 1% to 2% as measured by Cado into the system of Ayguavives for the purpose of having an ophthalmic device that is especially designed to minimize the reflection towards the eye of the ultraviolet radiation (Cado, [0049]).
Claim 31, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, further comprising a hard-coat having a refractive index less than 1.55.  
Ayguavives discloses in ([0081]) “The antireflection coatings may be deposited onto substrates that have been previously coated, that is to say substrates, the faces of which are provided with one or more functional coating(s)”, but Ayguavive does not explicitly disclose further comprising a hard-coat having a refractive index less than 1.55.
However, Kaneko teaches further comprising a hard-coat having a refractive index less than 1.55 (Col. 2; 66-Col 3;1:2]: “These transparent hard coating materials can be cured by irradiation with UV light or heating to form a transparent cured film having a refractive index of 1.48 or less”. Examiner note – the hard coating is 1.48, is less than 1.55 meets the claim).
Therefore, Kaneko teaches further comprising a hard-coat having a refractive index less than 1.55 as it enables a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity ([Col. 1;8:17]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hard coat layer from Kaneko into the system of Ayguavives, Cado to have a hard-coat having a refractive index less than 1.55, for the purpose of having a UV-curable or heat-curable resin suitable for use as antireflection coating materials for lenses, transparent plastics, plastic films and surface of display screens such as cathode ray tubes or liquid crystal displays, and more specifically to hard coating materials for conferring scratch resistance and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity (Kaneko, [Col. 1;8:17]).

Claim 32, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, further comprising a hard-coat having a refractive index less than 1.5.  
Ayguavives discloses comprising a hard-coat ([0081] “The antireflection coatings may be deposited onto substrates that have been previously coated, that is to say substrates, the faces of which are provided with one or more functional coating(s)”, also in [0082, 0087-0088] “functional coatings are well known and they may comprise as an example impact resistance, an abrasion-resistant coating”)”, but Ayguavives does not explicitly disclose further comprising a hard-coat having a refractive index less than 1.5.
Further, Kaneko teaches comprising that a hard-coat has a refractive index less than 1.5 (Col. 2; 66-Col 3;1:2]: “These transparent hard coating materials can be cured by irradiation with UV light or heating to form a transparent cured film having a refractive index of 1.48 or less”. Examiner note – the hard coating is 1.48, is less than 1.6 meets the claim. [Col. 8;61:67-Col. 9;1:8] “a transparent hard coating material of the present invention having a refractive index lower than the refractive index of a substrate such as a plastic film or glass as mentioned above may be applied on the substrate to form a layer. The refractive index of the cured layer must be lower than that of the substrate, approximately 1.48 or less, more preferably 1.42 or less, most preferably 1.38 or less”). 
Therefore, Kaneko teaches that a hard-coat having a refractive index less than 1.5 as it enables a good transparency and a refractive index, so that these materials can be applied on glass lenses, plastic lenses, glass plates, transparent plastic plates, transparent plastic films, surface of display screens such as cathode ray tubes or liquid crystal displays, color filters and the like to form a coating layer (film) with a good antireflection property ([Col. 14; 60:67]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt the hard-coat layer of Ayguavives to have a refractive index less than 1.5 according to teaching of Kaneko for the purpose of having a good transparency and a refractive index, so that these materials can be applied on glass lenses, plastic lenses, glass plates, transparent plastic plates, transparent plastic films, surface of display screens such as cathode ray tubes or liquid crystal displays, color filters and the like to form a coating layer (film) with a good antireflection property (Kaneko, [Col. 14; 60:67]).

Claim 33, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, wherein layer A comprises at least one oxide chosen from silica or a mixture of silica and aluminum oxide (Ayguavives; [0072] “the layers of the antireflection stack comprise dielectric materials such as SiO, SiO2, Si3N4, TiO2, ZrO2, Al2O3, MgF2 or Ta2O5, or mixtures of such compounds. More preferably, low refractive index layers are formed of SiO2”. Examiner note – the layer A for the low refractive index contains oxides from silica or mixture of silica e.g. SiO2 and aluminum oxide e.g. Al2O3 such as mentioned above and preferably SiO2).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record), Kaneko et al. (US6713170B1, cited on record) as applied to claim 16 above, and further in view of Zheng et al. (US20120028005A1, cited on record).
Claim 21, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, except wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B.  
In an analogous optics field of endeavor, however Zheng further teaches wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B (Fig. 1A, Data Design I [0162]; Examiner note – Layer A, includes SiO2 e.g. 5A is the outermost layer of the multilayered antireflective coating, Layer B includes ZrO2 e.g. 4, is adjacent to said layer A and the physical thickness of said outermost layer A e.g. thickness of SiO2  is 13,  is less than the physical thickness of said adjacent layer B e.g. thickness of ZrO2 is 88, which meet the claim).
Therefore, Zheng teaches the configuration wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B as it enables antireflecting coating having antifog properties which involves only slight modifications of processes that are currently and widely used to make AR coatings in the field of ophthalmic lenses ([0029]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the configuration wherein: layer A is the outermost layer of the multilayered antireflective coating, layer B is adjacent to said layer A and the physical thickness of said outermost layer A is less than the physical thickness of said adjacent layer B as taught by Zheng into the system of Ayguavives, Cado, Kaneko for the purpose of obtaining said antireflecting coating having antifog properties which involves only slight modifications of processes that are currently and widely used to make AR coatings in the field of ophthalmic lenses (Zheng, [0029]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record), Kaneko et al. (US6713170B1, cited on record) as applied to claim 16 above, and further in view of Chen et al. (US6551710B1, cited on record).
Claim 23, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, further comprising a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55.  
Ayguavives teaches in [0075] “the antireflection coating comprises an adhesion sub-layer, for example a SiO2 adhesion sub-layer, between the stack of high and low refractive index alternating layers and the surface of the substrate”, but does not specifically discloses a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55.
However, Chen is related to the manufacture of plastic optical articles such as video discs and ophthalmic lenses, and in particular coatings for such lenses ([Col. 1;3:5]), further teaches a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55 (Example 7; [Col. 31; 65:67] “the above primer coating was spin coated on the concave side of the lenses. After UV cure (fusion, D lamp, belt speed 70 mm/s, twice) a 2 micron thick primer coating was obtained. The lenses were then coated on both sides with hard coating and AR coating”; [Col. 32:6] “This primer has a refractive index 1.53”).
Therefore, Chen teaches further comprising a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55 as it enables the lenses with above primer are much more impact resistant than the ones without ([Col. 32;3:5]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a sublayer adjacent to the multilayered antireflective coating having a refractive index nsub less than 1.55, as taught by Chen into the system of Ayguavives, Cado, Kaneko for the purpose of having the lenses with above primer are much more impact resistant than the ones without (Chen, [Col. 32; 3:5]).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record), Kaneko et al. (US6713170B1, cited on record) as applied to claim 16 above, and further in view of Sasaki (US6680125B1, cited on record).
Claim 27, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, except further comprising a layer C having a refractive index nc, wherein layers A, B and C are adjacent in that order and nc is greater than 1.55 and less than nB.  
Ayguavives disclose layers A, B being adjacent to each other ([0071]), however does not explicitly disclose further comprising a layer C having a refractive index nc is greater than 1.55.
However, Sasaki teaches further comprising a layer C having a refractive index nc is greater than 1.55 ([Col. 9; 40:49] “A surface-cleaned polycarbonate type lens having a refractive index (nd) of approximately 1.57 was dipped in the coating composition obtained in the above (1), and the coating composition was applied to the polycarbonate lens at a lifting rate of 12 cm/minute. Then, the applied coating composition was cured by heat-treatment at 100 degree C. for 2 hours, to form a 2.1 µm thick hard coat layer having a refractive index (nd) of approximately 1.57”).
Therefore, Sasaki teaches further comprising a layer C having a refractive index nc is greater than 1.55 as it enables a hard coat layer excellent in adhesion, a process for the preparation thereof, and a plastic lens which has a hard coat layer made of the above coating composition formed on a surface thereof and is excellent in scratch resistance, and the like ([Col. 1; 17:21]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the hard coat layer from Sasaki into the system of Ayguavives, Cado, Kaneko to have a layer C having a refractive index nc is greater than 1.55, for the purpose of having a hard coat layer excellent in adhesion, a process for the preparation thereof, and a plastic lens which has a hard coat layer made of the above coating composition formed on a surface thereof and is excellent in scratch resistance, and the like (Sasaki, [Col. 1;17:21]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over De Ayguavives et al. hereafter Ayguavives (US20080084535A1, cited on record), Cado et al. (US20130155373A1, cited on record), Kaneko et al. (US6713170B1, cited on record) as applied to claim 16 above, and further in view of Widman et al. (US20090053351A1, cited on record).
Claim 29, Ayguavives, Cado, Kaneko combination teaches the invention of claim 16, except having a critical temperature greater than or equal to 60°C.  
However, Widman relates to fabrication of a Lens Precursor useful for the formation of a customized contact lenses (0002), further teaches having a critical temperature greater than or equal to 60°C (the lens and in some embodiments its attached form may be immersed in a bath of aqueous solution. In some embodiments, this bath will be heated to a temperature between 60 degrees and 95 degrees centigrade. Examiner note – the lens requires resisting a critical temperature when immersed in a bath of aqueous solution of temperature of 60 to 95 degrees). 
Therefore, Widman teaches contact lenses that require having a critical temperature greater than or equal to 60°C, as it enables immersion methods will in some embodiments, cleanse the lens body and hydrate it (0177). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a critical temperature greater than or equal to 60°C the reason here as taught by Widman into the system of Ayguavives, Cado, Kaneko for the purpose of having immersion methods will in some embodiments, cleanse the lens body and hydrate it (Widman, [0177]).

Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. 
	Applicant contends that Ayguavives would not be improved by adding the hardcoat of Kaneko, and further that Kaneko fails to teach that use of such a hardcoat would obtain superior abrasion, scratch, or chemical resistance properties. The Office respectfully differs on this account for at least the following reasons. At the outset, Kaneko teaches that disclosed hard coating materials confer scratch and chemical resistance on the surfaces of films or sheets of plastics such as polyesters, acrylics, polycarbonates, TAC (triacetate) or glasses and forming a hard coating layer with high transparency and low refractivity (“Field of the Invention”), including a hard-coat with a refractive index less than or equal to 1.6 as it enables a good transparency and a refractive index, so that these materials can be applied on glass lenses, plastic lenses, glass plates, transparent plastic plates, transparent plastic films, surface of display screens such as cathode ray tubes or liquid crystal displays, color filters and the like to form a coating layer (film) with a good antireflection property ([Col. 14; 60:67]). Therefore it would have been obvious to one of ordinary skill in the art to seek such benefits through application of such a hardcoat to the device of Ayguavives in view of Cado.
	The Office does not concur that UV reflection being reduced by utilizing low refractive index layers is surprising and unexpected. Cado already teaches that the mitigation of UV reflection is desirable, as cited above in the prior art rejections, through the use of alternating high and low refractive index coatings (Abstract, at least), and the physics of reflection for a given wavelength at a given refractive index difference are well known from Snell, at least. One of ordinary skill in the art would thus expect at a minimum that experimentation with high and low refractive index layers would reduce the UV reflection in view of Cado, as discussed above. Insofar as the features of the claim are taught by the cited prior art with motivation to combine, as detailed above, it does not appear that the effect on UV reflectance otherwise disclosed by Cado would be unexpected. Regardless, the desired effect on Ruv in concert with the optical and structural limitations is disclosed by the prior art as detailed above. Though not relied upon at present, EP-1494049-A2 is cited for its pertinent teaching that “It is also preferable that a refractive index of the hardcoat layer (g) be adjusted. The hardcoat layer (g) has the refractive index (ng) of preferably 1.45 to 1.55. The minimum reflectance can be lowered” (¶95). The Office notes that neither old nor newly cited prior art discloses the particular embodiments contemplated by claims 35 and 36.
In response to applicant's argument that Agyguavives in view of Cado and Kaneko does not teach all of the claimed limitations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The prior art discloses the required features, and one of ordinary skill in the art has the motivation toward scratch resistance, chemical resistance, mitigated UV reflectance, etc. in order to realize combinations thereof in otherwise obvious ways.
Applicant’s arguments concerning the dependent claims depend materially from those addressed above and are responded to on the same basis.

Allowable Subject Matter
Claims 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 35, the prior art from record fails to teach the elements 

recited in claim 35, as follows:

The ophthalmic lens according to claim 16, wherein multilayered antireflective coating comprises the following layers listed in order of proximity to the hard coat: a first layer with a thickness ranging from 18-25 nm having a refractive index greater than 1.55; a second layer with a thickness ranging from 15-20 nm having a refractive index lower than or equal to 1.55; a third layer with a thickness ranging from 90-120 nm having a refractive index greater than 1.55; and a fourth layer with a thickness ranging from 65-80 nm having a refractive index lower than or equal to 1.55.
With respect to claim 36, the prior art from record fails to teach the elements 

recited in claim 36, as follows:

The ophthalmic lens according to claim 16, wherein the multilayered antireflective coating the following layers listed in order of proximity to the hard coat: a first layer with a thickness ranging from 18-34 nm having a refractive index greater than 1.55; a second layer with a thickness ranging from 11-23 nm having a refractive index lower than or equal to 1.55; a third layer with a thickness ranging from 90-120 nm having a refractive index greater than 1.55; and a fourth layer with a thickness ranging from 65-80 nm having a refractive index lower than or equal to 1.55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255. The examiner can normally be reached M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COLLIN X BEATTY/Primary Examiner, Art Unit 2872